Citation Nr: 9922581	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-11 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound (SFW) to the chest, pleural cavity 
injury, currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound (SFW) to right posterior chest, muscle 
group IV, currently rated as 10 percent disabling.

3.  Entitlement to service connection for the residuals of a 
shell fragment wound (SFW) to the left elbow.

4.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).  

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for a psychiatric 
disorder, including depression, secondary to service 
connected disabilities.

7.  Whether an April 1980 rating decision that denied service 
connection for the residuals of a shell fragment wound (SFW) 
to the right elbow was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from May 1943 
to December 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
continued a 40 percent rating for the service connected 
residuals of a SFW to the chest, and continued a 10 percent 
rating for the residuals of a SFW to muscle group IV.  That 
rating decision also denied service connection for a left 
elbow disorder.  Subsequently, a March 1997 rating decision 
denied entitlement to a total rating for compensation on the 
basis of individual unemployability.  

In December 1998, a hearing was held before Bettina S. 
Callaway who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

The Board has added several issues.  Specifically, the Board 
believes that a valid notice of disagreement to the issue 
TDIU has been filed.  However, a statement of the case (SOC) 
has not been issued.  Review of the claims file, and the 
veteran's December 1998 hearing testimony, has raised the 
issues involving service connection for the right elbow, 
hearing loss, and a psychiatric disorder.  Moreover, these 
issues are inextricably intertwined with the issue involving 
TDIU.


FINDINGS OF FACTS

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected residuals of a shell fragment wound 
(SFW) to right posterior chest, muscle group IV, are 
manifested by a well healed, non-tender thoracotomy scar; and 
normal function of the right shoulder and right upper 
extremity.

3.  The veteran's service-connected residuals of a shell 
fragment wound (SFW) to the chest are manifested by a 
pulmonary function test DL result of 48 percent and complaints 
of chest pain and discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a shell fragment wound (SFW) to right posterior 
chest, muscle group IV, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  §§ 4.47, 4.48, 4.49, 4.50, 4.51, 
4.52, 4.53, 4.54, 4.55, 4.56, 4.73, Diagnostic Code 5304 
(1996), amended by 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Codes 5304 (1998).

2.  The criteria for a 60 percent rating, and not in excess 
thereof, for residuals of a shell fragment wound (SFW) to the 
chest, pleurisy, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. Part 4, including § 4.7, 4.97, 
Diagnostic Code 6818 amended by 38 C.F.R. § 4.97, Diagnostic 
Code 6844 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  His assertions 
that his service connected disabilities have increased in 
severity are plausible. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998).

II.  Muscle Group IV:  Right Shoulder

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected muscle 
disabilities was changed during the course of the veteran's 
appeal.  Compare 38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 
4.52, 4.53, 4.54, 4.55, 4.56, 4.73, Diagnostic Code 5304 
(1996), with 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 
5304 (1998).  In this case, the RO reviewed the veteran's 
claim under the new criteria in February 1997 and provided 
the veteran with the new criteria in a Statement of the Case 
dated July 1998.  Moreover, the veteran and his 
representative were given an opportunity to respond to the 
new regulations.  Accordingly, we conclude that the veteran 
will not be prejudiced by the Board's review of his claim on 
appeal because due process requirements have been met.  
VAOGCPREC 11-97 (Mar. 1997); Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97.

The prior version of VA regulations dealing with muscle 
injuries state:

Through and through wounds and other wounds of the 
deeper structures almost invariably destroy parts 
of muscle groups and bring about intermuscular 
fusion and binding by cicatricial tissue and 
adherence of muscle sheath.  Thus, the muscles no 
longer work smoothly but pull against fascial 
planes and other muscles with which they are fused, 
so that delicate, coordinated movements are 
interfered with and there is loss of strength.  
After prolonged exertion the stresses and strains 
due to these disarrangements bring about fatigue 
and pain, thus further interfering with the 
function of the part.  38 C.F.R. § 4.47 (1996).  

As to the residuals of wounds not chiefly 
characterized by amputation, ankylosis, or 
limitation of motion, the most obvious feature of 
the disability and the starting point for physical 
examination is the superficial scar.  An accurate 
and full description of the scar must be furnished 
by the medical examiner, so that the disability 
from it may be intelligently visualized and 
evaluated. Its location, length, width and depth 
will be described; whether it is painful, inflamed 
or keloid; adherent or nonadherent; whether it 
involves or distorts neighboring orifices; whether 
it is exerting traction or limiting normal motion 
of the parts involved; whether there is ankylosis 
of contiguous joints; whether there is bone or 
muscle loss, or muscle hernia, and, if so, to what 
extent and how productive of interference with 
normal functions; whether there is associated 
lesion of a peripheral nerve (the nature and 
effects to be depicted by a neurologist, wherever 
possible).  38 C.F.R. § 4.48 (1996). 

A description of the residuals of such a wound in 
terms of one or more superficial scars does not, 
however, evidence the application of medical 
knowledge and observation to the extent required.  
The whole track of the missile should be envisaged 
in its passage through skin, muscle, and fascial 
planes, and also any bone or nerve involvements 
either evidenced as disability or as inevitably 
resulting from the course of the missile.  The 
military records made at the time of the original 
injury should be consulted and considered in 
evaluating the final picture.  Particular attention 
should be given to tracing the complaints of 
claimants to their physical basis.  38 C.F.R. 
§ 4.49 (1996).  

Disability from injuries of muscles presents a 
special problem. Shrapnel and shell fragments and 
high velocity bullets may inflict massive damage 
upon muscles with permanent residuals.  The 
principal symptoms of disability from such muscle 
injuries are weakness, undue fatigue-pain, and 
uncertainty or incoordination of movement.  The 
physical factors are intermuscular fusing and 
binding, and welding together of fascial planes and 
aponeurotic sheaths.  In those scar-bound muscles 
strength is impaired, the threshold of fatigue is 
lowered and delicate coordination is interfered 
with. Skin scars are incidental and negligible.  It 
is the deep intramuscular and intermuscular 
scarring that is disabling.  When a joint is 
ankylosed the muscles acting on that joint take no 
rating; for example, intrinsic shoulder girdle 
muscles when the shoulder joint is ankylosed.  On 
the other hand, injured extrinsic shoulder girdle 
muscles take a rating to be combined with ankylosis 
of the shoulder joint because their damage impairs 
the compensatory scapular movements which then have 
increased importance.  In ankylosis of the knee, 
the muscles of the hamstring group, if injured, 
take a rating for their action as hip extensors, 
but one step lower than the estimated degree.  
38 C.F.R. § 4.50 (1996).  

The conception of disability of a muscle or muscle 
group is based on the ability of the muscle to 
perform its full work and not solely on its ability 
to move a joint.  A muscle which can barely move 
its bony lever but which has no substantial excess 
of power or endurance to enable it to perform work 
by that movement is in effect a useless muscle for 
occupational efficiency.  Tests for ability to move 
adjacent joints are useless for estimation of the 
disability in cases of muscle injuries unless all 
the movements are required to be made against 
varying resistance (for example, with gravity, 
against gravity, against moderate resistance, 
against strong resistance) and compared with the 
sound side.  Comparative tests of endurance and of 
coordination are also needed.  Muscle injuries 
alone do not necessarily limit the movements of 
adjacent joints and these movements may be freely 
carried out by very weak muscles, or even by 
gravity alone without muscular participation as in 
extension of the elbow and in dropping the arm to 
the side.  38 C.F.R. § 4.51 (1996).

When an operative dissection is made in the area of 
old gunshot muscle wounds, as for nerve suture, 
removal of foreign body, excision of ragged scar, 
etc., the surgeon finds that the anatomical 
structures are so distorted that it is difficult or 
impossible to recognize the familiar muscle 
landmarks.  There is intermuscular fusing and 
binding and obliteration of fascial planes.  So-
called penniform muscles have a type of structure 
which permits the maximum cross section of muscle 
tissues for the space occupied.  Most muscles of 
the extremities are of this type and these muscles 
often have their parallel aponeurotic sheaths 
welded together by scar tissue wherever the 
slanting muscle fibers which normally connect them 
have been destroyed.  The muscle fasciculi are 
found displaced in direction and their interspaces 
infiltrated with scar tissue.  It is obvious that 
when these crippled and scar-bound muscles are 
called on to act with other muscles in a movement 
they can no longer work smoothly, pulling evenly on 
their normal insertions, but pull in part against 
fascial planes and other muscles with which they 
are fused, so that a part of their force is 
misdirected.  Both strength and endurance must 
necessarily be impaired, the threshold of fatigue 
lowered and delicate coordinate movements 
interfered with.  These changes are the real 
factors in all disabilities residual to healed 
muscle wounds.  38 C.F.R. § 4.52 (1996).

Every movement calls into action the muscles 
necessary for that movement constituting a definite 
muscle pattern which is invariable for that 
movement.  None of the muscles can be left out of 
action in performing the movement nor can any other 
muscle be called into play to execute the movement.  
Every movement requires full efficiency, the full 
complement of muscles included in its specific 
pattern.  If one, or more, of the group is injured 
or destroyed the efficiency of the movement is 
permanently impaired. It is the distortion of the 
intricate mechanism of muscle structures, the 
intermuscular binding, the obliteration of fascial 
planes and welding of aponeurotic sheaths that 
results in permanent residual disabilities.  The 
typical symptoms associated with severe muscle 
injuries are:  Fatigue rapidly coming on after 
moderate use of the affected muscle groups; pain 
occurring shortly after the incidence of fatigue 
sensations, the type of pain being that which is 
characteristic of and normally associated with 
prolonged severe muscular effort (fatigue-pain); 
inability to make certain movements with the same 
degree of strength as before injury; uncertainty in 
making certain movements, particularly when made 
quickly.  When the subjective evidence in an 
individual claim appears as the natural result of a 
pathological condition shown objectively, and 
particularly when consistent from time of first 
examination, i.e., when obviously not based upon 
information given to the claimant by previous 
examiners or relayed to him or her from the claims 
file, it will be given due weight.  38 C.F.R. 
§ 4.53 (1996).

Disabilities due to residuals of muscle injuries 
will be evaluated on the basis laid down in §§ 4.55 
and 4.56 and on the type of disability pictures 
appended to the ratings listed.  In the following 
schemes the skeletal muscles of the body are 
divided for rating purposes into 23 groups, in 8 
anatomical regions: 4 groups for the shoulder 
girdle, 2 for the arm, 3 for the forearm and hand, 
3 for the foot and leg, 3 for the thigh, 3 for the 
pelvic girdle, 3 for the trunk, and 2 for the neck.  
The facial muscles will be rated in accordance with 
interference with the functions supplied by the 
cranial nerves.  Four grades of severity of 
disabilities due to muscle injuries are here 
recognized for rating purposes: slight, moderate, 
moderately severe and severe.  The type of 
disability pictures for these, as set forth in §§ 
4.55 and 4.56, will be a basis for assigning 
ratings for each of the 23 muscle groups.  The type 
of disability pictures are based on the cardinal 
symptoms of muscle disability (weakness, fatigue-
pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of 
muscle disability (loss of power, lowered threshold 
of fatigue and impairment of coordination).  
38 C.F.R. § 4.54 (1996).


The following principles as to combination of 
ratings of muscle injuries in the same anatomical 
segment, or of muscle injuries affecting the 
movements of a single joint, either alone or in 
combination or limitation of the arc of motion will 
govern the ratings: 

(a) Muscle injuries in the same anatomical region, 
i.e., (1) shoulder girdle and arm, (2) forearm and 
hand, (3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, the rating 
for the major group will be elevated from moderate 
to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate 
impairment of function of the extremity. 

(b) Two or more severe muscle injuries affecting 
the motion (particularly strength of motion) about 
a single joint may be combined but not in 
combination receive more than the rating for 
ankylosis of that joint at an "intermediate" angle, 
except that with severe injuries involving the 
shoulder girdle and arm, the combination may not 
exceed the rating for unfavorable ankylosis of the 
scapulohumeral joint.  Claims of an unusually 
severe degree of disability involving the shoulder 
girdle and arm or the pelvic girdle and thigh 
muscles wherein the evaluation under the criteria 
in this section appears inadequate may be submitted 
to the Director, Compensation and Pension Service, 
for consideration under § 3.321(b)(1) of this 
chapter. 

(c) With definite limitation of the arc of motion, 
the rating for injuries to muscles affecting motion 
within the remaining arc may be combined but not to 
exceed ankylosis at an "intermediate" angle. 

(d) With ankylosis of the shoulder, the intrinsic 
muscles of the shoulder girdle (Groups III or IV) 
are out of commission and carry no rating for 
injury however severe.  The extrinsic muscles 
(Groups I and II) which act on the shoulder as a 
whole, may, if severely injured, elevate the rating 
to ankylosis at an unfavorable angle. 

(e) With ankylosis of the knee, the hamstring 
muscles (Group XIII) may, if severely injured, 
receive the rating for the moderately severe degree 
of disability as a maximum in combination, and 
corresponding values for less severe injuries, the 
major function of these muscles being hip 
extension. 

(f) With disability such as flail joint, ankylosis, 
faulty union, limitation of motion, etc., muscle 
injuries affecting function at a lower level may be 
separately rated and combined, always reserving the 
maximum amputation rating for the most severe 
injuries. 

(g) Muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same 
part, unless affecting entirely different 
functions.  38 C.F.R. § 4.55 (1996).


Factors to be considered in the evaluation of 
disabilities residual to healed wounds involving 
muscle groups due to gunshot or other trauma. 

(a) Slight (insignificant) disability of muscles. 

Type of injury.  Simple wound of muscle without 
debridement, infection or effects of laceration. 

History and complaint.  Service department record 
of wound of slight severity or relatively brief 
treatment and return to duty.  Healing with good 
functional results. No consistent complaint of 
cardinal symptoms of muscle injury or painful 
residuals. 

Objective findings.  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of 
impaired tonus.  No significant impairment of 
function and no retained metallic fragments. 

(b) Moderate disability of muscles. 

Type of injury.  Through and through or deep 
penetrating wounds of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or 
of prolonged infection. 

History and complaint.  Service department record 
or other sufficient evidence of hospitalization in 
service for treatment of wound.  Record in the file 
of consistent complaint on record from first 
examination forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles. 

Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as 
to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue 
in comparative tests. (In such tests the rule that 
with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.) 

(c) Moderately severe disability of muscles. 

Type of injury.  Through and through or deep 
penetrating wound by high velocity missile of small 
size or large missile of low velocity, with 
debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular 
cicatrization. 

History and complaint.  Service department record 
or other sufficient evidence showing 
hospitalization for a prolonged period in service 
for treatment of wound of severe grade.  Record in 
the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up 
with work requirements is to be considered, if 
present. 

Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to 
indicate track of missile through important muscle 
groups.  Indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive 
evidence of marked or moderately severe loss. 

(d) Severe disability of muscles. 

Type of injury.  Through and through or deep 
penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement 
or prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization. 

History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated 
form. 

Objective findings.  Extensive ragged, depressed, 
and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of 
missile.  X-ray may show minute multiple scattered 
foreign bodies indicating spread of intermuscular 
trauma and explosive effect of missile.  Palpation 
shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in 
wound area. Muscles do not swell and harden 
normally in contraction.  Tests of strength or 
endurance compared with the sound side or of 
coordinated movements show positive evidence of 
severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but 
a diminished excitability to faradic current 
compared with the sound side may be present.  
Visible or measured atrophy may or may not be 
present.  Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  Adhesion 
of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing 
over the bone without true skin covering, in an 
area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, 
particularly of the trapezius and serratus in 
wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire 
muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence 
of severe disability.  38 C.F.R. § 4.56 (1996).

The current VA regulations relating to rating muscle injuries 
state:

(a) A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect 
entirely different functions. (b) For rating 
purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle 
and arm (diagnostic codes 5301 through 5306); 3 
muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for 
the[[Page 347]]foot and leg (diagnostic codes 5310 
through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323). 
(c) There will be no rating assigned for muscle 
groups which act upon an ankylosed joint, with the 
following exceptions: (1) In the case of an 
ankylosed knee, if muscle group XIII is disabled, 
it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the 
case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will 
be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle 
groups themselves will not be rated. 
(d) The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder. 
(e) For compensable muscle group injuries which 
are in the same anatomical region but do not act 
on the same joint, the evaluation for the most 
severely injured muscle group will be increased by 
one level and used as the combined evaluation for 
the affected muscle groups. 
(f) For muscle group injuries in different 
anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be 
separately rated and the ratings combined under 
the provisions of Sec. 4.25.  38 C.F.R. § 4.55 
(1998).

The current regulations with respect to the evaluation of 
muscle disabilities state:

(a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. 
(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. 
(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement. 
(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows: 
(1) Slight disability of muscles--(i) Type of 
injury.  Simple wound of muscle without debridement 
or infection.  (ii) History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal 
scar. No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History 
and complaint.  Service department record or other 
evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue 
after average use, affecting the particular 
functions controlled by the injured muscles.  (iii) 
Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) 
Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other 
evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability 
to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
scarring.  (ii) History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective 
findings. Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56 (1998).  

The evidence of record reveals that the veteran was wounded 
in combat during World War II.  He suffered shell fragment 
wounds to his right chest area as a result of enemy mortar 
fire.  Service medical records reveal that the veteran 
incurred severe mortar shell fragment wounds penetrating the 
right chest area.  Pleural cavity injury resulted with 
traumatic symptoms of sucking chest wound; hemothorax; 
compound fractures of the right fourth and fifth ribs; 
retained metallic foreign bodies; and, pleural adhesions.

For sake of clarity the Board notes that the muscles of 
muscle group IV function for "stabilization of shoulder 
against injury in strong movements, holding head of humerus 
in socket; abduction; outward rotation and inward rotation of 
arm.  Intrinsic muscles of shoulder girdle: (1) 
Supraspinatus; (2) infraspinatus and teres minor; (3) 
subscapularis; (4) coracobrachialis."  38 C.F.R. § 4.73, 
Diagnostic Code 5304.  As such, the rating of this disability 
involves impairment to the veteran's right shoulder as a 
result of the SFW during service.   

The veteran's service connected residuals of the SFW to 
muscle group IV have been rated as 10 percent disabling since 
April 1946.  He filed his most recent claim for an increased 
rating in September 1996.  The RO has obtained a large volume 
of VA outpatient treatment records.  However, these records 
do not show any recent treatment for the residuals 

In September 1997 the most recent VA examination of the 
veteran was conducted.  The veteran complained of right 
posterior upper chest pain with such activities as "washing 
the dishes, walking, swimming, hammering, gardening, or 
anything that requires repetitive movement of the right upper 
extremity."  Physical examination revealed a well healed 
"thoracotomy scar on the right posterolateral chest."  The 
scar was not tender on palpation and there was no chest 
muscle herniation.  Examination of the upper extremities 
revealed normal and equal strength of all muscles of both 
upper extremities.  Right shoulder joint range of motion was 
normal and unrestricted.  The examining physician's diagnosis 
specifically indicated "no residual weakness in the right 
arm."   

The veteran has testified that he is right handed.  

The service connected right shoulder disorder (residuals of a 
shell fragment wound (SFW) to right posterior chest, muscle 
group IV) is currently rated as 10 percent disabling under 
diagnostic code 5304.  That rating contemplates a moderate 
injury to muscle group IV.  The next higher rating of 20 
percent contemplates a moderately severe injury.  A 30 
percent rating, the highest rating assignable under this 
diagnostic code contemplates a severe injury.  38 C.F.R. Part 
4, § 4.73, Diagnostic Code 5304 (1998).  

The evidence is against an increased rating for the veteran's 
service connected right should disorder.  The veteran has 
been service connected at a 10 percent rating for residuals 
of the SFW to muscle group IV since 1946.  This rating is 
protected and cannot be reduced.  However, all competent 
medical evidence of record reveals that the veteran's service 
connected right shoulder injury is static in nature and 
certainly has not increased in severity.  Medical treatment 
records do not reveal any treatment for right shoulder 
impairment.  Moreover, the 1997 VA examination does not 
reveal any objective evidence of impairment to the right 
shoulder, muscle group IV.  This examination report reveals 
that the veteran has normal range of motion of this right 
shoulder with no deficit in strength.  The veteran has 
complaints of pain with repetitive motion of the right 
shoulder.  As such, the preponderance of the evidence is 
against the veteran's claim for an increased rating for the 
service connected residuals of a shell fragment wound (SFW) 
to right posterior chest, muscle group IV.  

III.  Pleural Cavity Injury

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
respiratory disorders was also changed during the course of 
the veteran's appeal.  Compare 38 C.F.R. § 4.97, Diagnostic 
Code 6818,  (1995), with 38 C.F.R. § 4.97, Diagnostic Code 
6844 (1998).  In this case, the RO reviewed the veteran's 
claim under the new criteria in June 1997, and provided the 
veteran with the new criteria in a Statement of the Case 
dated July 1998.  Moreover, the veteran and his 
representative were given an opportunity to respond to the 
new regulations.  Accordingly, the Board concludes that the 
veteran will not be prejudiced by the Board's review of his 
claim on appeal because due process requirements have been 
met.  VAOGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

The veteran is currently assigned a 40 percent disability 
rating for his service connected pleural cavity injury.  He 
has been assigned this disability rating since 1946.  As 
such, the disability rating is protected.  The veteran 
asserts that he warrants an increased rating.  Under the old 
rating schedule a 40 percent rating was provided for a 
moderately severe pleural cavity injury with "pain in chest 
and dyspnea on moderate exertion (exercise tolerance test), 
adhesions of diaphragm, with excursions restricted, moderate 
myocardial deficiency, and one or more of the following:  
thickened pleura, restricted expansion of lower chest, 
compensating contralateral emphysema, deformity of chest, 
scoliosis, hemoptysis at intervals."  A 60 percent rating 
contemplates a severe pleural cavity injury with 
"tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of diaphragm or pericardium with marked restriction 
of excursion or poor response to exercise."  The 60 percent 
rating is the highest rating assignable under this diagnostic 
code.  38 C.F.R. § 4.97, Diagnostic Code 6818 (1995).  

The current schedule for rating respiratory disorders relies 
heavily on the results of pulmonary function tests to 
determine the level of disability.  Under the current rating 
schedule the veteran's pleural cavity injury is rated under 
diagnostic code 6844 for post surgical residuals.  Under the 
general rating formula for restrictive lung disease a 30 
percent rating for contemplates "FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted."  The next higher rating of 60 
percent contemplates "FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit)."  A 100 percent 
rating contemplates "FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy."  38 C.F.R. § 4.97, Diagnostic Code 6844 
(1998)(emphasis added).  

The veteran's service connected residuals of a pleural cavity 
injury due to SFW have been rated as 40 percent disabling 
since April 1946.  He filed his most recent claim for an 
increased rating in September 1996.  

In September 1997 the most recent VA examination of the 
veteran was conducted.  The veteran complained of right 
posterior upper chest pain with such activities as "washing 
the dishes, walking, swimming, hammering, gardening, or 
anything that requires repetitive movement of the right upper 
extremity."  He also reported chest discomfort when sweeping 
for taking out the garbage.  The veteran stated that he sees 
a private doctor when he has cough or dyspnea.  The examining 
physician noted that the veteran "has not had any period of 
incapacity of his activities of daily living."  Chest x-ray 
revealed: chronic obstructive pulmonary disease (COPD); a 
retained metallic body in the right upper posterior thorax; 
surgical deformity of the right 6th rib and surgical absence 
of the right 7th rib; and pleural thickening.  Pulmonary 
function tests (PFT) were conducted.  They revealed a FEV-1 
of 78 percent; FEV-1/FVC of 61 percent; and a DL[CO] of 48 
percent.

The evidence supports an increased rating of 60 percent for 
the veteran's service connected pleural cavity injury.  The 
medical evidence of record reveals that the veteran has 
complaints of cough and dyspnea.  However, no incapacity of 
daily activities is noted.  In fact, the veteran reports 
engaging in such activities as walking, swimming, gardening, 
and working with a hammer.  This evidence does not show that 
the veteran has had an increase in the severity of his 
disability.  However, pulmonary function tests, showing the 
results of a DLCO of 48 percent, reveal that an increased 
rating is warranted.  Under the current rating schedule a 
DLCO of 48 meets the criteria for a 60 percent rating.  The 
veteran's PFT results do not reveal results that meet the 
criteria for a 100 percent rating.  The Board notes that 
under the old rating criteria there was no rating in excess 
of 60 percent.  The Board also notes that the veteran has 
previously been denied service connection for emphysema and 
COPD.  While his current PFT results may involve some 
component of these nonservice-connected diseases, there is 
simply no way to disassociate the symptoms.  As such, an 
increased rating of 60 percent, and not in excess thereof, is 
granted for the veteran's service connected pleural cavity 
injury.  


ORDER

An increased rating for the service connected residuals of a 
shell fragment wound (SFW) to right posterior chest, muscle 
group IV, is denied.

An increased rating of 60 percent, and not in excess thereof, 
is granted for the service connected residuals of a shell 
fragment wound (SFW) to the chest, pleural cavity injury, 
subject to the law and regulations governing the payment of 
monetary awards.  


REMAND

As noted in the introduction, the Board has added several 
issues.  These issues are inextricably intertwined with the 
issue of TDIU.  Development needs to be conducted and the 
case is REMANDED to the RO for the following development:


1.  The veteran should be accorded a VA 
audiology examination.  The report of 
examination should include a detailed 
account of all manifestations of hearing 
loss and tinnitus found to found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran's hearing loss resulted from noise 
exposure in the form of acoustic trauma 
from explosions which he was subjected to 
during combat during his military service.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner.  The examiner should 
provide complete rationale for all 
conclusions reached.

2.  The veteran should be accorded a VA 
orthopedic examination of both elbows.  
The report of examination should include a 
detailed account of all manifestations of 
any elbow disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Specifically, x-rays of both 
elbows should be conducted.  The examining 
physician and the examining radiologist 
should offer and opinion as to whether it 
is as likely as not that any retained 
metallic fragments found on examination 
are the residuals of the shell fragment 
wound suffered by the veteran during 
service.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner.  The physicians 
should provide complete rationale for all 
conclusions reached.

3.  The veteran should be accorded a VA 
psychiatric examination.  The reports of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present.  
The psychiatrist should indicate whether 
any current psychiatric disorder, 
including depression, is related to, or 
caused by, the veteran's service connected 
disabilities.  All necessary special 
studies or tests including psychological 
testing are to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  It is imperative that the 
physicians include a definition of the 
numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the deficient report(s) must 
be returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  Subsequently, the RO should adjudicate 
the following issues:

a.  Whether an April 1980 rating 
decision that denied service 
connection for the residuals of a 
shell fragment wound (SFW) to the 
right elbow was clearly and 
unmistakably erroneous.

b.  Entitlement to service 
connection for the residuals of a 
shell fragment wound (SFW) to the 
left elbow.  

c.  Entitlement to service 
connection for hearing loss. 

d.  Entitlement to service 
connection for a psychiatric 
disorder, including depression, 
secondary to service connected 
disabilities.

With respect to these issues the RO should 
give full consideration to  38 U.S.C. 
§ 1154 (b) (1991).

6.  Subsequently, if the veteran does not 
have a combined service connected 
disability rating of 100 percent, the RO 
should consider the issue of entitlement 
to a total rating for compensation on the 
basis of individual unemployability 
(TDIU).


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication will be postponed until the remand 
action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals






